Citation Nr: 0724260	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The June 2001 rating decision effectuated a 
grant of service connection from an April 2001 Board decision 
and assigned a 50 percent disability rating, effective 
December 28, 1993.

In March 2007 a hearing at the RO was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.  At the March 2007 hearing, the veteran 
submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.


FINDING OF FACT

Total occupational and social impairment, due solely to PTSD, 
has not been shown, but the disorder causes deficiencies in 
most social and industrial areas.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements are: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran's claim for service connection for PTSD was 
substantiated in an April 2001 Board decision (and 
effectuated in a June 2001 RO decision).  Therefore, VA no 
longer has any further duty to notify the veteran how to 
substantiate the service connection claim.  Moreover, his 
filing a notice of disagreement as to the initial disability 
ratings did not trigger additional section 5103(a) notice.  
Rather, VA was then required to fulfill its statutory duties 
under 38 U.S.C. §§ 5104 and 7105 and regulatory duties under 
38 C.F.R. § 3.103.  In this regard, the Board notes that the 
appellant and his representative have been provided a 
statement of the case (SOC) which has provided the pertinent 
Diagnostic Code criteria for evaluating the service-connected 
disability at issue.  The veteran has been provided with the 
notice regarding effective dates of awards.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  The Board has also perused the medical records 
for references to treatment reports not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will address 
the merits of the claim.


Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because this appeal is 
from the initial rating assigned with the grant of service 
connection, the possibility of "staged" ratings for separate 
periods during the appeal period, based on the facts found, 
must be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The veteran seeks an initial evaluation in excess of 50 
percent for PTSD.  The veteran filed a claim of service 
connection for PTSD on December 28, 1993.  Although his claim 
was initially denied, an April 2001 Board decision granted 
service connection for PTSD, and a June 2001 rating decision 
assigned a 50 percent rating effective December 28, 1993, the 
date of the veteran's claim.

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  As there is no medical evidence, however, pertaining 
to PTSD prior to November 7, 1996, the Board will review the 
veteran's claim under the current criteria.  

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 70 percent rating is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  In other words, the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and focus on what the 
evidence shows, or does not show, as pertinent for rating 
purposes.  

After review of the evidence, including the veteran's and his 
spouse's March 2007 Board hearing testimony, the Board finds 
that the evidence establishes a disability picture that more 
closely approximates the criteria for a 70 percent rating 
under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  In 
particular, examiners have described PTSD symptoms such as 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively.  Further, and 
as noted by his spouse at the March 2007 Board hearing, the 
veteran has often neglected his personal appearance and 
hygiene, in that he sometimes goes days without showering.  
Examiners have also stated that the veteran has difficulty in 
adapting to stressful circumstances.  In the same manner, an 
inability to establish and maintain effective relationships 
has been shown.  The veteran has little or no contact with 
his two grown children, and the record shows that the veteran 
has little in the way of a social life in general.

While the veteran has not had all the symptoms required for a 
70 percent rating for PTSD, resolving all doubt in the 
veteran's favor, the Board finds that he has approximated the 
criteria for a 70 percent rating for PTSD from the date of 
his December 1993 claim.

The medical evidence, however, does not support findings to 
warrant a 100 percent evaluation for PTSD.  (The veteran 
currently has a total disability rating based on individual 
unemployability, effective from July 2003, based on a 
combination of service-connected disabilities.)  Examiners 
have noted that the veteran has slow speech, but such speech 
has never been described as illogical or incoherent, and no 
gross impairment in thought processes has been noted or even 
remotely suggested.  Although the veteran has testified and 
made statements concerning such symptoms as flashbacks and 
nightmares, there have been no findings from private or VA 
medical records showing that the veteran has persistent 
delusions, grossly inappropriate behavior, a persistent 
danger of hurting self or others, or disorientation to time 
or place.

The veteran's social life is limited, but the Board notes 
that he has been able to maintain a marriage for more than 5 
years (albeit with some difficulties) and gets out when 
seeking treatment for his disabilities.  Total occupational 
and social impairment, due solely to PTSD, has not been 
shown.  The Board here notes that the veteran suffers from 
significant service-connected physical disability.  A review 
of the GAF scores assigned for PTSD during this period 
include 55-60 (September 1999 private examination), 50 
(September 2000), 59 (July 2003 VA examination), and 55 (July 
2005 VA examination).  Although the veteran's GAF scores have 
fluctuated, they have tended to be in excess of 50, 
indicative of only moderate symptoms and moderate difficulty 
in social, occupational, or school functioning.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

In short, the Board concludes that the schedular criteria for 
an initial evaluation of 70 percent, but no higher, for PTSD 
have been met throughout the period of this appeal. The Board 
finds that the preponderance of the evidence is against an 
initial rating higher than 70 percent for PTSD, and the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's PTSD has required frequent 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that PTSD, by itself, has 
interfered with interference with employment to an extent not 
contemplated by the 70 percent scheduler rating.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial rating of 70 percent for PTSD 
is granted.  To this extent, the appeal is allowed.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


